TORPY, J.
The Department of Children and Families challenges the commitment order and amended commitment order in this juvenile delinquency proceeding. We reverse both orders.
Respondent stands accused of acts that would be felonies if they had been committed by an adult. Upon order of the lower court, Respondent was evaluated by two psychologists to determine his competency to proceed to trial. Both professionals determined that he is not competent to proceed due to his lack of maturity, not because of mental illness or retardation. These findings notwithstanding, the lower court committed Respondent to the Department for treatment to restore him to competency in direct contravention of section 985.223(2), Florida Statutes (2003). Based upon the foregoing, we grant the petition and quash the orders of commitment.
PETITION GRANTED.
THOMPSON and PALMER, JJ., concur.